1                                UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3
     UNITED STATES OF AMERICA,                         )
4                                                      )
                          Respondent/Plaintiff,        )    Case No.: 2:16-cr-00242-GMN-CWH-4
5
           vs.                                         )
6                                                      )                 ORDER
     JOSE UGARTE,                                      )
7                                                      )
                          Petitioner/Defendant.        )
8

9           Pending before the Court is Petitioner Jose Ugarte’s (“Petitioner’s”) Motion to Vacate,
10   Set Aside, or Correct Sentence under 28 U.S.C. § 2255 (“2255 Motion”), (ECF No. 148). The
11   Government filed a Response, (ECF No. 151), and Petitioner did not file a reply.
12          Also pending before the Court are Petitioner’s Motion to Transfer, (ECF No. 145), and
13   Motion for Order regarding the Motion to Transfer, (ECF No. 154). The Government did not
14   respond to either Motion.
15          For the reasons discussed below, Petitioner’s 2255 Motion is GRANTED in part and
16   DENIED in part. Petitioner’s Motion to Transfer is DENIED.
17   I.     BACKGROUND
18          On April 20, 2015, Petitioner participated in an armed bank robbery in Las Vegas,
19   Nevada. (See Plea Agreement 4:8–5:8). About a year later, Petitioner and one of his co-
20   defendants planned to carry out another armed robbery, but they were apprehended prior to its
21   execution. (Id. 5:9–15).
22          On May 19, 2016, the State of Nevada charged Petitioner with crimes relating to both
23   the 2015 robbery and the 2016 attempted robbery in Case No. C-16-315046. (See State Docket,
24   Ex. 1 to Resp. to 2255 Mot., ECF No. 151). On August 3, 2016, a federal grand jury returned
25   the Indictment charging Petitioner and three co-defendants with Conspiracy to Interfere with


                                                  Page 1 of 6
1    Commerce by Robbery in violation of 18 U.S.C. § 1951(a) based on the same conduct for
2    which Petitioner was charged in the state case. (See Indictment, ECF No. 1). On August 12,
3    2016, the United States Marshalls brought Petitioner into federal custody on a writ of habeas
4    corpus ad prosequendum. (See Writ of Habeas Corpus Ad Prosequendum, ECF No. 10).
5           On April 21, 2017, Petitioner pleaded guilty to the one count in the Indictment and
6    admitted to his involvement in the 2015 robbery and 2016 attempted robbery. (Plea Agreement
7    3:22–5:22). Petitioner and the Government agreed to recommend his state and federal
8    sentences run concurrently. (Id. 10:3–5). The Government represents that, “counsel for the
9    Government’s recollection is that the parties intended for Ugarte to receive a fully concurrent
10   sentence (i.e., that Ugarte, who was in federal custody on a writ, receive credit toward his
11   federal sentence back to the date of his state arrest).” (Resp. to 2255 Mot. 2:23–3:2).
12          On November 17, 2017, the Court sentenced Petitioner to 60 months in custody to run
13   concurrently to his anticipated state sentence. (See Judgement at 2, ECF No. 172). Petitioner
14   was then returned to state custody, and he was sentenced on the state charges twelve days later.
15   (See State Docket, Ex. 1 to Resp. to 2255 Mot.).
16   II.    LEGAL STANDARD
17          Under 28 U.S.C. § 2255, a petitioner may file a motion requesting the Court which
18   imposed the sentence to vacate, set aside, or correct the sentence. 28 U.S.C. § 2255(a). Such a
19   motion may be brought on the following grounds: “(1) the sentence was imposed in violation of
20   the Constitution or laws of the United States; (2) the court was without jurisdiction to impose
21   the sentence; (3) the sentence was in excess of the maximum authorized by law; or (4) the
22   sentence is otherwise subject to collateral attack.” Id.; see United States v. Berry, 624 F.3d
23   1031, 1038 (9th Cir. 2010).
24          Motions pursuant to § 2255 must be filed within one year from “the date on which the
25   judgment of conviction becomes final.” 28 U.S.C. § 2255(f)(1). “[A] district court may deny a


                                                 Page 2 of 6
1    Section 2255 motion without an evidentiary hearing only if the movant’s allegations, viewed
2    against the record, either do not state a claim for relief or are so palpably incredible or patently
3    frivolous as to warrant summary dismissal.” United States v. Burrows, 872 F.2d 915, 917 (9th
4    Cir. 1989). “No evidentiary hearing is necessary when the issue of credibility can be
5    conclusively decided on the basis of documentary testimony and evidence in the record.” Shah
6    v. United States, 878 F.2d 1156, 1160 (9th Cir. 1989).
7    III.      DISCUSSION
8              The Court’s below discussion addresses each of Petitioner’s claims for relief in turn.
9                 a. 2255
10             In his 2255 Motion, Petitioner asserts two grounds for the Court to vacate, set aside, or
11   correct his sentence. First, he argues that he has been denied his Fourteenth Amendment right
12   to due process because he did not receive credit for time served between his initial federal
13   detention and his sentencing. (2255 Mot. at 5). Second, he argues that he received ineffective
14   assistance of counsel because his attorney failed to raise the argument at his sentencing that he
15   should receive credit for time served. (Id. at 6). Neither argument supports ordering 2255
16   relief.
17             Under federal law, a sentence does not “commence” until the date of sentencing. See
18   Schleining v. Thomas, 642 F.3d 1242, 1248 (9th Cir. 2011) (“Because a prisoner can receive
19   GCT credit only on time served on his federal sentence, and his federal sentence does not
20   ‘commence’ until after he has been sentenced in federal court, [defendant] is not eligible for
21   GCT credit for the 21 months he spent in state custody . . . before imposition of his federal
22   sentence.”). Additionally, the Bureau of Prisons (“BOP”) cannot credit a defendant with time
23   served on his federal sentence for time in which he is incarcerated in a state facility on state
24   charges. See 18 U.S.C. § 3585(b). When a defendant is housed in a federal facility after
25   execution of a writ of habeas corpus ad prosequendum, the Petitioner technically remains in


                                                   Page 3 of 6
1    state custody. Schleining, 642 F.3d at 1243 n.1 (“despite his brief transfer to the BOP’s custody
2    pursuant to a writ of habeas corpus ad prosequendum, [defendant] was in ‘state custody’ for the
3    21-month period from his state arrest . . . to his sentencing in federal court . . . .”).
4           Petitioner was in state custody after his arrest, and he appeared in federal court pursuant
5    to a writ of habeas corpus ad prosequendum. (See Writ of Habeas Corpus Ad Prosequendum,
6    ECF No. 10). The BOP therefore could not give Petitioner credit for time served from the time
7    of Petitioner’s arrest to his sentencing because he technically remained in state custody.
8    Therefore, neither Petitioner’s right to due process of law nor his right to counsel were violated
9    through the alleged miscalculation of his federal prison term.
10              b. Resentencing
11          The Government argues that, while Petitioner’s claims for habeas relief should be denied
12   on the merits because his constitutional rights have not been violated, it “will not oppose an
13   order from this Court granting in part Ugarte’s § 2255 motion, vacating his sentence, and
14   entering an amended judgment sentencing Ugarte to 42 months of imprisonment, with all
15   remaining aspects of the sentence to remain the same.” (Resp. to 2255 Mot. 7:1–7, ECF No.
16   151). In its Response to Petitioner’s 2255 Motion, the Government concedes that the “the
17   parties intended to give [Petitioner] full credit for his time in custody” because his state and
18   federal convictions “are based on essentially entirely the same conduct.” (Id.). Accordingly,
19   the Government represents that that Court should, in the interest of justice, reduce Petitioner’s
20   sentence from 60 months to 42 months because he served 18 months in state custody prior to
21   his federal sentencing. (Id. 6:4–7:16). The Court agrees and therefore vacates and modifies the
22   Judgment only to the extent that Petitioner’s sentence shall be for 42 months imprisonment
23   from the date of his federal sentencing.
24   //
25   //


                                                   Page 4 of 6
1              c. Transfer
2           Petitioner moves this Court to transfer him to a federal facility in New York pursuant to
3    its recommendation to the Bureau of Prisons. (See Motions to Transfer, ECF Nos. 145, 154).
4    The Court does not have the ability to order the requested transfer from state to federal custody.
5    While the Court did recommend to the Bureau of Prisons that Petitioner be housed in a facility
6    in New York, (see Judgment at 2, ECF No. 122), the recommendation is only effective for any
7    time Petitioner serves in a BOP facility after the completion of his state sentence. Therefore,
8    the Court denies Petitioner’s Motions to Transfer.
9              d. Certificate of Appealability
10          Additionally, the Court will not issue a certificate of appealability, which is required for
11   Petitioner to proceed with an appeal of this Order. 28 U.S.C. § 2253(c)(1); Fed. R. App. P. 22;
12   9th Cir. R. 22-1; Allen v. Ornoski, 435 F.3d 946, 950–51 (9th Cir. 2006); see also United States
13   v. Mikels, 236 F.3d 550, 551–52 (9th Cir. 2001). This means that Petitioner must make “a
14   substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Slack v.
15   McDaniel, 529 U.S. 473, 483–84 (2000). He bears the burden of demonstrating that the issues
16   are debatable among jurists of reason; that a court could resolve the issues differently; or that
17   the questions are adequate to deserve encouragement to proceed further. Slack, 529 U.S. at
18   483–84.
19          The Court has considered the issues raised by Petitioner with respect to whether they
20   satisfy the standard for issuance of a certificate of appealability, and determines that the issues
21   do not meet that standard. The Court therefore DENIES Petitioner a certificate of
22   appealability.
23   //
24   //
25   //


                                                 Page 5 of 6
1    IV.    CONCLUSION
2           IT IS HEREBY ORDERED that Petitioner’s Motion to Vacate, Set Aside, or Correct
3    Sentence under 28 U.S.C. § 2255, (ECF No. 148), is GRANTED in part and DENIED in
4    part. The Court DENIES Petitioner’s claims for relief under 28 U.S.C. § 2255. However, in
5    the interest of justice and to effectuate the parties’ intended Settlement Agreement, the Court
6    VACATES and AMENDS the Judgment, (ECF No. 122). The Court now sentences Petitioner
7    to 42 months imprisonment, beginning from the date of his federal sentencing, November 17,
8    2017. The remaining conditions of the Judgment shall remain unchanged.
9           IT IS FURTHER ORDERED that Petitioner’s Motion for Transport of Prisoner, (ECF
10   No. 145), is DENIED.
11          IT IS FURTHER ORDERED that Petitioner’s Motion for Order regarding the Motion
12   for Transport of Prisoner, (ECF No. 154), is DENIED as moot.
13                      23 day of December, 2019.
            DATED this _____
14

15
                                                   ___________________________________
16
                                                   Gloria M. Navarro, District Judge
                                                   United States District Court
17

18

19

20

21

22

23

24

25



                                                Page 6 of 6
